DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites “an HLB of from 20 and 25”, but should recite “an HLB of from 20 to 25” or “an HLB between 20 and 25”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that the method comprises a step of rinsing with water and air drying, but does not specify when these steps are performed, such as before or after making the aqueous mixture, or before or after the ultrasound, or before separating the glass from the PVB, or after separating the glass from the PVB.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20  are rejected under 35 U.S.C. 103 as being unpatentable over KIM (KR 10-1742493, using machine translation) alone and/or in view of TADA et al (US 2006/0144515).
	Claims 1, 5 - 6, 8 - 10 and 15 - 17: KIM discloses (see entire document) a method to treat PVB and glass from waste glass comprising: bringing the PVB-glass fragments into contact with an aqueous solution comprising a base, namely KOH and NaOH, and a nonionic surfactant;
	Subjecting the mixture to ultrasound [as claimed], wherein the ultrasonic waves allow for quick penetration of the solution into the waste glass;
Separating the glass and the PVB [as claimed]; 
Wherein the process is performed at 40oC and at 50oC [as claimed] (Title, Abstract, [0001], [0007], [0009], [0012], [0016], [0027], [0030], claims 1-8).

KIM discloses KOH and NaOH as the base, failing to teach a weak base, namely the claimed KCO3 or NaCO3; and KIM discloses a nonionic surfactant, failing to teach a cationic surfactant. However: 
It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532; and, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416. In the instant case, the selection of any base and any surfactant, for KIM’s disclosed purpose of recovering and separating PVB from glass shards by treating it with a solution comprising a base and a surfactant, would have been obvious to one having ordinary skill in the art with the expectation of success, in the absence of a showing of new and unexpected results.
Alternatively or in addition: 
TADA discloses (see entire document) a method to separate laminate glass (abstract, [0029], [0072], example 1) comprising a resin such as PVB ([0003], [0032]), the process comprising introducing the laminate glass to an aqueous solution ([0017], [0043]) comprising a release agent that penetrates the PVB ([0045]), wherein the release agent is a surfactant, wherein the surfactant is not particularly limited and is selected from anionic surfactants, cationic surfactants, amphoteric surfactants and nonionic surfactants; wherein the cationic surfactant is  an alkyltrimethylammonium halide salt ([0046], [0047]). 
TADA further discloses to add sodium carbonate adduct [reading on the claimed weak base] if the adherent/PVB is fragile since no physical impact is applied to the PVB ([0065]). 
The process is done at temperatures ranging from 20oC to lower than the glass transition temperature of the resin (claim 9), such as 40oC or higher ([0031], [0036]) and with examples of 60oC (examples) [as claimed]. 
The glass fragments and the interlayer film/adherend/PVB are separated and collected ([0073], [0074]).
It would have been obvious to one of ordinary skill in the art to have replaced KIM’s base and surfactant with TADA’s base and surfactant since TADA discloses that the weak base is used if the adherend/PVB is fragile and that any type of surfactant, be it nonionic or cationic, can be used interchangeably for the same process taught by both references of separating glass from PVB by applying a surfactant and a base to the glass fragments at 40-60oC under mechanical stress (i.e. ultrasound in KIM and pressure followed by sudden release of pressure in TADA) and separating the glass from the PVB, and have thus arrived at the present claims with reasonable expectation of success.

Claim 2: PVB, glass and solution are separated ([0009], [0016], claims 1-8).
Claim 3: The glass is separated from the PVB and accumulated at the bottom of the solution tank ([0029], [0032], [0033], [0036], [0045]) [reading on the claimed sedimentation].
Claim 4: The separated glass and PVB are washed with water and dried (claim 1, [0009], [0032]-[0036]).
Claims 7, 13 and 14: KIM in view of TADA is silent regarding the pH of the solution. However, since the references disclose the claimed solution comprising the claimed cationic surfactant and weak base, it is expected that the solution has the claimed pH. Note that the pH of a base ranges from 7 to 14. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).
Claims 11, 12 and 18 – 20: KIM in view of TADA discloses that the cationic surfactant is  an alkyltrimethylammonium halide salt ([0046], [0047]), but is silent regarding the number of carbon atoms in the alkyl group. However, it would have been obvious to one of ordinary skill in the art to have used  a cationic surfactant with any number of carbon atoms in the alkyl group since TADA is silent regarding the number, thus showing to be open to any embodiment for the stated purpose of using the surfactant as a release agent to aid in separating the PVB from the glass, and further discloses that either cationic surfactant or nonionic surfactant, such as taught by KIM, are interchangeably used for the same purpose, wherein both references are concerned with the same field of endeavor of separating glass from PVB by applying a surfactant and a base to the glass fragments at 40-60oC under mechanical stress (i.e. ultrasound in KIM and pressure followed by sudden release of pressure in TADA) and separating the glass from the PVB, and have thus arrived at the claimed number of carbon atoms in the alkyl group and thus also the claimed HLB value of the surfactant.

Claims 11, 12 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (KR 10-1742493, using machine translation) in view of TADA et al (US 2006/0144515) and BROSSEAU et al (US 2013/0276284).
KIM’s and TADA’s disclosures are discussed above and are incorporated herein by reference.
KIM in view of TADA discloses that the cationic surfactant is  an alkyltrimethylammonium halide salt ([0046], [0047]), but is silent regarding the number of carbon atoms in the alkyl group. However, in addition to the rejection above, it is known in the art to use the claimed cetyltrimethylammonium halide salt as the cationic surfactant, as taught by BROSSEAU:
BROSSEAU discloses a method to separate laminated film in printed circuit boards comprising fiberglass, glass, plastics from resins such as epoxy and from metals ([0004], [0016], [0018], [0019]), wherein BROSSEAU defines fiberglass as any material comprising plastic and glass ([0030]).
The material is added to a solution and agitated through mixing, vibration, sonication/ultrasound, or turbulence ([0044]). Ultrasound is advantageously used for increasing the surface area between the reactants and accelerating dissolution and renewing the surface of a solid reactant; it creates shear forces, jets and shock waves that results in rapid mass transfer and surface cleaning; it removes coatings; and creates high pressures ([0119]).  
The solution comprises a surfactant selected from anionic surfactants, cationic surfactants, amphoteric surfactants and nonionic surfactants ([0138]-[0142]), wherein the cationic surfactant is hexadecyltrimethylammonium bromide ([0140]) [noting that hexadecylammonium is cetylammonium, as claimed].
The temperature  is set at 20-60oC ([0105]).
It would have been obvious to one of ordinary skill in the art to have used  BROSSEAU’s cationic surfactant in KIM’s process since BROSSEAU and TADA disclose that either cationic surfactant or nonionic surfactant, such as taught by KIM, are interchangeably used for the same purpose, and TADA is open to any number of carbon atoms in the alkyl group of the alkyltrimethylammonium halide salt for the stated purpose of using the surfactant as a release agent to aid in separating the PVB from the glass, wherein the references are concerned with separating glass and fiber glass from resins by applying a surfactant to the material at 20-60oC under mechanical stress (i.e. ultrasound in KIM and BROSSEAU and pressure followed by sudden release of pressure in TADA) and separating the components, and have thus arrived at the claimed surfactant.

Claims 1 – 20  are rejected under 35 U.S.C. 103 as being unpatentable over TADA et al (US 2006/0144515)  in view of KIM (KR 10-1742493, using machine translation) and/or  BROSSEAU et al (US 2013/0276284).
TADA’s, KIM’s and BROSSEAU’s disclosures are discussed above and are incorporated herein by reference.
TADA discloses a process to release adhered PVB from glass wherein an aqueous solution comprising the laminate, a weak base and a cationic surfactant is increased in pressure followed by a rapid release of the pressure (abstract, [0015], [0019]), but fails to teach ultrasound as the mechanical stress of the process. 
However, it would have been obvious to one of ordinary skill in the art to have replaced TADA’s high pressure and sudden release of pressure with KIM’s or BROSSEAU’s ultrasound as the mixing mechanical mechanism in TADA’s process since KIM discloses that the ultrasonic waves allow for quick penetration of the solution into the waste glass; BROSSEAU discloses that any agitation can be used such as mixing, vibration, sonication/ultrasound, or turbulence, but that ultrasound is advantageously used for increasing the surface area between the reactants and accelerating dissolution and renewing the surface of a solid reactant, it creates shear forces, jets and shock waves that results in rapid mass transfer and surface cleaning, it removes coatings, and it creates high pressures; and TADA discloses to create high pressure in order to separate the glass from the PVB; wherein the references are concerned with separating glass and fiber glass from resins by applying a surfactant to the material at 20-60oC under mechanical stress and separating the components, and have thus arrived at the present claims with reasonable expectation of success.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765